Mr. Chief Justice Dunn delivered the opinion of the court: The appellee filed a petition to establish title under the Burnt Records act, and a decree having been rendered in his favor, Jacob Glos, one of the defendants, appealed. Jacob Glos claimed title to the premises by virtue of certain tax deeds, which were set aside. He insists that there was no evidence of the invalidity of the tax deeds. The master found that the evidence offered by the defendant Jacob Glos was insufficient to prove that the tax deeds were valid, and this finding is not objected to. Under the Burnt Records act it was not necessary to set out that the defendant’s title was illegal and wherein it was so. The burden was upon him to establish his title. Gage v. Caraher, 125 Ill. 447; Gage v. DuPuy, 134 id. 132; Gage v. Gentzel, 144 id. 450. The appellant was the holder of certain certificates of tax saies upon which the time for the execution of a deed had expired and the court did not require reimbursement of the amount of such sales. There was no equitable right to such reimbursement. (Gage v. Caraher, supra.) Unlike the tax deed in Jackson v. Glos, 243 Ill. 280, no one can have or exercise any rights under these expired certificates,' which show, on their face, that they are absolutely void under section 225 of the Revenue act. Decree affirmed.